Title: From Alexander Hamilton to Colonel Timothy Pickering, [24 July 1781]
From: Hamilton, Alexander
To: Pickering, Timothy


[Dobbs Ferry, New York, July 24, 1781]
Sir,
My servant informs me, that the saddle he rides has met with an accident that renders it unfit for use. As there are none here to be purchased, I should be glad it could be exchanged. I suppose it may be repaired and made serviceable again; however if like indulgencies are not allowed to other officers, I do not wish it for me.
I am with esteem   Sir   Your most Obed
A Hamilton
July 24th.
